Citation Nr: 1106719	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-38 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for acid reflux disease.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a neurological disorder 
of the lower extremities, claimed as secondary to the Veteran's 
service-connected low back disorder.

5.  Entitlement to a compensable rating for the Veteran's 
service-connected bilateral hearing loss.

6.  Entitlement to a compensable rating for the Veteran's 
service-connected midline herniated nucleus pulposus L4-5.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to September 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  The 
Board notes that during the course of the appeal, the Veteran's 
claims file was temporarily brokered to the Cleveland, Ohio, VA 
Regional Office.

The Board notes that the grant of service connection for a left 
upper arm vaccination site cyst removal scar in the October 2006 
rating decision is a complete grant of the benefit sought for 
that condition and therefore that particular issue is no longer 
before the Board.  Accordingly, that issue is not in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that Veteran testified at an August 2010 
travel board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that proceeding is of record and has been 
associated with the claims file.  

The issues of entitlement to service connection for acid reflux 
disease, tinnitus and a neurological disorder of the lower 
extremities, as well as the issues of entitlement to compensable 
ratings for service-connected bilateral hearing loss and a 
service-connected low back disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2010 the Veteran indicated that he wished to withdraw 
his appeal concerning the issue of entitlement to service 
connection for a bilateral foot disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to service connection 
for a bilateral foot disorder.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.2020, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

As it is not disputed that the Veteran is withdrawing his claim 
of entitlement to service connection for a bilateral foot 
disorder, the law is dispositive, and the provisions of the VCAA 
do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific errors of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

During the August 2010 prehearing conference, the Veteran and his 
representative withdrew from consideration the issue of 
entitlement to service connection for a bilateral foot disorder.  
As the Veteran has withdrawn his appeal as to the stated issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issue, and it is 
dismissed without prejudice.


ORDER

The appeal concerning entitlement to service connection for a 
bilateral foot disorder is dismissed.  


REMAND

As noted above, the Veteran has also claimed entitlement to 
service connection for acid reflux disease, tinnitus and a 
neurological disorder of the lower extremities, as well as 
entitlement to compensable ratings for his service-connected 
bilateral hearing loss and service-connected low back disorder.  
The Board finds that additional development is necessary with 
respect to those claims.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to the 
RO/AMC for further action as described below.

The Veteran has argued that the evaluations assigned for his 
bilateral hearing loss and low back disorder do not accurately 
reflect the severity of those disabilities.  He has also argued 
that he is entitled to service connection for tinnitus, acid 
reflux disease and a neurological disorder involving both lower 
extremities.  

The Veteran first claimed entitlement to service connection for a 
back disability and bilateral hearing loss in December 1984.  A 
January 1985 rating decision granted entitlement to service 
connection for both conditions effective from September 18, 1984, 
the day after the Veteran's release from active service.  A 40 
percent rating was assigned for the Veteran's back disorder and a 
noncompensable rating was assigned for the Veteran's bilateral 
hearing loss.  

The Veteran filed a claim for entitlement to a rating in excess 
of 40 percent for his service-connected back disorder in August 
1988.  A November 1988 rating decision reduced the Veteran's 
rating to 20 percent effective from February 1, 1989.  The 
Veteran submitted a Notice of Disagreement (NOD) with this 
decision in December 1988.  A Statement of the Case (SOC) was 
issued in January 1989, but the Veteran did not appeal.  In 
November 1992 the 20 percent rating was discontinued because the 
Veteran did not report for scheduled VA examinations, and the RO 
determined that it was unable to evaluate the condition.  

In May 2004 the Veteran filed a claim asserting entitlement to 
compensable ratings for his service-connected low back disorder 
and bilateral hearing loss.  At that time he also claimed 
entitlement to service connection for tinnitus, acid reflux 
disease and a neurological disorder associated with his bilateral 
lower extremities.  The Veteran was scheduled for VA examination 
for these conditions in September 2004, but he failed to report 
for those examinations.  A December 2004 rating decision denied 
all of the Veteran's claims.  A July 2005 rating decision 
continued those rulings.  The Veteran submitted a Notice of 
Disagreement (NOD) with the December 2004 rating decision in 
October 2005.  A Statement of the Case (SOC) was issued in 
October 2006, and the Veteran filed a Substantive Appeal (VA Form 
9) in December 2006.  

The Veteran was afforded a hearing before a Veterans Law Judge in 
August 2010.  During that hearing the Veteran stated that his 
hearing loss and back disorder were significantly worse than 
previously indicated.  The Veteran also stated that that his acid 
reflux disease and tinnitus began during service and that he 
believed he has a neurological disorder associated with his 
bilateral lower extremities that is secondary to his service-
connected low back disorder.  

During the August 2010 hearing the Veteran indicated that he 
missed his previously scheduled VA examinations due to a death in 
the family.  He reported that he called VA and asked to be 
rescheduled for such VA examinations.  There is no record of the 
Veteran's call in the claims file, but in order to give the 
Veteran ever opportunity the Board finds that the Veteran should 
be provided with an additional opportunity to appear for the 
requested examinations.  

Nevertheless, the Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in this matter.  The Court 
has held that "[t]the duty to assist is not always a one-way 
street.  If a veteran wishes help he cannot passively wait for it 
in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA 
treatment records, as well as take any 
appropriate action to obtain treatment 
records from any other providers who may 
have evaluated the disabilities at issue in 
this remand.  If the Veteran indicates that 
he has received any treatment or 
evaluations, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination in 
support of his claim of entitlement to 
service connection for acid reflux disease.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
should be made available to and be reviewed 
by the examiner prior to the examination.  
Following a thorough evaluation the 
examiner should determine the nature and 
extent of any such disorder.  Furthermore, 
the examiner should state for whether that 
disability is at least as likely as not 
related to the Veteran's active service.  A 
complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved 
would be of considerable assistance to the 
Board.  Specifically, that rationale should 
explain the extent to which the opinion is 
based on medical principles and the extent 
to which it is based on the history 
provided by the Veteran.

3.   Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination in support of his claim of 
entitlement compensable rating for his low 
back disorder and his claim of entitlement 
to service connection for a neurological 
disorder claimed as secondary to that 
condition.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  
Following a thorough evaluation the 
examiner is ask to report complaints and 
clinical findings pertaining to the 
Veteran's low back disability in detail, 
including range of motion studies.  The 
examiner should also indicate whether the 
Veteran has additional functional loss due 
to flare-ups, fatigability, incoordination, 
and pain on movement pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If the 
examiner finds that there is additional 
limitation of motion due to flare-ups, 
fatigability or incoordination, the extent 
of such limitation of motion should be 
stated in degrees.  Notation should also be 
made as to the degree of functional 
impairment attributable to the Veteran's 
low back disability.  

Furthermore, the examiner should identify 
all chronic neurologic manifestations of 
the Veteran's service-connected low back 
disability and express their level of 
severity (i.e., slight, moderate, 
moderately severe, severe).  If possible, 
the examiner should delineate any 
impairment or dysfunction attributable to 
any other cause.  

If the examiner determines that the Veteran 
has a neurological disorder associated with 
his lower extremities the examiner should 
determine and specifically state whether 
that disorder is at least as likely as not 
(i.e., a 50 percent probability or greater) 
the result of, due to, or aggravated by the 
Veteran's service-connected low back 
disorder.  

A complete rationale for each opinion 
offered must be included in the report and 
an explanation of the principles involved 
would be of considerable assistance to the 
Board.  Specifically, that rationale should 
explain the extent to which the opinion is 
based on medical principles and the extent 
to which it is based on the history 
provided by the Veteran. 

4.  The RO/AMC should also arrange for the 
Veteran to undergo a VA audiological 
examination to determine the extent of the 
Veteran's bilateral hearing loss and the 
nature and etiology of the Veteran's 
claimed tinnitus.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and indicate having 
done so in his report.  Following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's 
condition in detail.  In addition, the 
examiner must assess the effect of the 
Veteran's hearing loss on his daily 
activities and industrial ability.  The 
examiner is then directed to determine 
whether the Veteran's tinnitus was at least 
as likely as not (i.e., a 50 percent or 
greater probability) incurred in or is 
etiologically related to any incident in 
service.  A complete rationale for each 
opinion offered must be included in the 
report and an explanation of the principles 
involved would be of considerable 
assistance to the Board.  Specifically, 
that rationale should explain the extent to 
which the opinion is based on medical 
principles and the extent to which it is 
based on the history provided by the 
Veteran.

5.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


